       Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 1 of 35




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



MACHELLE JOSEPH,

      Plaintiff,
                                        CIVIL ACTION FILE
v.
                                        No. 1:19-cv-3347-TCB
BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF
GEORGIA, GEORGIA TECH
ATHLETIC ASSOCIATION,
GEORGE P. PETERSON, M.
TODD STANSBURY, MARVIN
LEWIS, and SHOSHANNA
ENGEL,

      Defendants.



          INSTRUCTIONS TO PARTIES AND COUNSEL

     This case has been assigned to Judge Timothy C. Batten, Sr. The

purpose of this Order is to inform the parties and their counsel of the

Court’s policies, practices and procedures. It is issued to promote the just

and efficient determination of the case. This Order, in combination with
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 2 of 35




this Court’s Local Rules and the Federal Rules of Civil Procedure, shall

govern this case.

Case Administration

1.   Contacting Chambers

     Suzy Edwards, our Courtroom Deputy Clerk, is your principal point

of contact on matters relating to this case.             Where possible,

communication with Ms. Edwards should be by telephone (404.215.1422)

or by e-mail (suzy_edwards@gand.uscourts.gov). Mailed, couriered, and

hand-delivered communications should be addressed as follows:

           Ms. Suzy Edwards
           Courtroom Deputy Clerk
           2142 U.S. Courthouse
           75 Ted Turner Drive, SW
           Atlanta, GA 30303-3309

     If the parties cannot reach Ms. Edwards, they should call the

Atlanta chambers main line (404.215.1420) for assistance.

     Neither the parties nor their counsel should discuss the merits of

the case with Ms. Edwards or any of the Court=s law clerks.




                                    2
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 3 of 35




2.   Courtesy Copies

     Parties frequently forward courtesy copies of motions and other

filings directly to chambers for the Court=s convenience.      Except for

emergency motions filed pursuant to Local Rule 7.2(B) and ex parte

motions for TROs, the delivery of a hard copy of a document in addition

to the electronically filed copy is not necessary, and the Court prefers to

rely on its electronic access to court filings. The movant should hand-

deliver to Ms. Edwards a hard copy of all emergency motions and ex parte

motions for TROs. It is not necessary for the respondent to provide a

hard copy of its response to Ms. Edwards.

3.   Local Counsel in Cases with Counsel Admitted Pro Hac Vice

     Where lead counsel has been admitted pro hac vice, local counsel is

required to be thoroughly familiar with the case. The Court presumes

that lawyers admitted to the bar of other district courts are competent,

diligent and courteous, but ultimately, local counsel must be accountable

and available to address and argue any issue in the case.




                                    3
       Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 4 of 35




4.   Electronic Registration

     All counselCincluding counsel admitted pro hac viceCmust register

and participate in the Court=s electronic filing system, CM/ECF. (See this

Court’s Standing Order No. 04-01.)

5.   Leave of Absence

     All requests for or notices of leaves of absence must be electronically

filed. Counsel should not mail or hand-deliver paper copies to chambers.



6.   Consenting to Proceed Before a Magistrate Judge

     Pursuant to Rule 73 of the Federal Rules of Civil procedure and 28

U.S.C. § 636(c), the parties are reminded that a magistrate judge of this

court is available to oversee all proceedings in this civil action, including

a jury or non-jury trial and the entry of final judgment, if the parties

consent to a magistrate judge’s exercise of such jurisdiction. Due to the

undersigned’s heavy criminal case load, cases proceed more quickly to

final resolution when the parties consent to a magistrate judge’s exercise

of jurisdiction, but the parties are advised that they are free to withhold

consent without any adverse consequences. At the joint preliminary

                                     4
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 5 of 35




planning conference, the parties should confer about the possibility of

consenting, and if they unanimously consent, they should complete and

then electronically file the form titled “Notice, Consent, and Reference of

a Civil Action to a Magistrate Judge,” which is located on the Court’s

website under the tab “Commonly Used Forms.” If there is not

unanimous consent, no further action is required. Bear in mind that the

parties may consent at any point in the proceedings, even if they decline

to do so at the initial joint planning conference. And, appeals from the

magistrate judge’s final order are taken to the Eleventh Circuit Court of

Appeals, just like appeals from final orders entered by district judges.

Case Management

1.   Extensions of Time

     The Court, along with counsel for the parties, is responsible for

processing cases toward prompt and just resolutions. To that end, the

Court seeks to set reasonable but firm deadlines. Motions for extension,

whether opposed, unopposed or by consent, will not be granted as a

matter of course.   Parties seeking an extension should explain with

specificity the unanticipated or unforeseen circumstances necessitating


                                    5
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 6 of 35




the extension and should set forth a timetable for the completion of the

tasks for which the extension is sought.

2.   Conferences

     Scheduling, discovery, pre-trial and settlement conferences

promote the speedy, just and efficient resolution of cases. Therefore, the

Court encourages the parties to request a conference when counsel

believes that a conference will be helpful and counsel has specific goals

and an agenda for the conference.

3.   Early Planning Conference

     Local Rule 16.1 provides that prior to filing the Joint Preliminary

Report and Discovery Plan, lead counsel for all parties are required to

confer in an effort to settle the case, discuss discovery, limit issues and

discuss other matters addressed in the Joint Preliminary Report and

Discovery Plan. This Early Planning Conference may be conducted by

lead counsel by telephone.




                                    6
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 7 of 35




4.   Initial Disclosures

     Initial disclosures should be as complete as possible based upon

information reasonably available. Responses may not be reserved for

later supplementation.

5.   Candor in Responsive Pleadings

     In accordance with Federal Rule of Civil Procedure 8(b), a party’s

responsive pleading must admit or deny the averments of the adverse

party’s pleading. For example, if the complaint alleges, “A copy of the

parties’ contract is attached hereto as Exhibit A,” the defendant’s answer

must either admit or deny this averment, or plead that he is without

knowledge or information sufficient to form a belief as to whether Exhibit

A is in fact a copy of the parties’ contract; the defendant may not plead,

e.g., “Defendant admits that Exhibit A is attached to the complaint,” or

“The document speaks for itself.”       Such evasive denials shall be

disregarded, and the averments to which they are directed shall be

deemed admitted in accordance with Rule 8(d).




                                    7
       Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 8 of 35




     Similarly, a party may not, in his responsive pleading, deny an

averment in his opponent=s pleading on the grounds that the averment

raises a matter of law rather than fact.

6.   Discovery ResponsesCBoilerplate and General Objections

     Boilerplate objections in response to discovery requests are strictly

prohibited. Parties should not carelessly invoke the usual litany of rote

objections, i.e., attorney-client privilege, work-product immunity from

discovery, overly broad/unduly burdensome, irrelevant, not reasonably

calculated to lead to the discovery of admissible evidence.

     Moreover, general objections are prohibited, i.e., a party shall not

include in his response to a discovery request a “Preamble” or a “General

Objections” section stating that the party objects to the discovery request

“to the extent that” it violates some rule pertaining to discovery, e.g., the

attorney-client privilege, the work product immunity from discovery, the

requirement that discovery requests be reasonably calculated to lead to

the discovery of admissible evidence, and the prohibition against

discovery requests that are vague, ambiguous, overly broad, or unduly

burdensome. Instead, each individual discovery request must be met

                                     8
       Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 9 of 35




with every specific objection theretoCbut only those objections that

actually apply to that particular request. Otherwise, it is impossible for

the Court or the party upon whom the discovery response is served to

know exactly what objections have been asserted to each individual

request. All such general objections shall be disregarded by the Court.

     Finally, a party who objects to a discovery request but then

responds to the request must indicate whether the response is complete,

i.e., whether additional information or documents would have been

provided but for the objection(s).       For example, in response to an

interrogatory a party is not permitted to raise objections and then state,

“Subject to these objections and without waiving them, the response is as

follows . . .” unless the party expressly indicates whether additional

information would have been included in the response but for the

objection(s). This requirement is now included in Fed. R. Civ. P.

34(b)(2)(C).

7.   Discovery ResponsesCVerifying Interrogatory Answers

     Verifications of interrogatory answers must be unqualified, i.e.,

they must recite that the interrogatory answers are true and correct to

                                     9
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 10 of 35




the best of the affiant’s knowledge; no reference should be made to the

affiant’s information and/or belief. Nor should a verification include

surplusage to the effect that the answers may be subject to change

because they are based upon limited information available to the affiant

or because discovery is just starting, etc.

8.   Conduct During Depositions

     At the beginning of the deposition, deposing counsel shall instruct

the witness to ask deposing counsel, rather than the witness’s own

counsel, for clarifications, definitions, or explanations of any words,

questions, or documents presented during the course of the deposition.

The witness shall abide by these instructions.

     All objections, except those that would be waived if not made at the

deposition under Federal Rule of Civil Procedure 32(d)(3)(B) and those

necessary to assert a privilege, or to present a motion pursuant to Rule

30(d), shall be preserved.     Therefore, those objections need not and

SHALL NOT be made during the course of depositions. In particular, the

Court eschews the dreaded “Objection to form.”




                                     10
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 11 of 35




     Counsel SHALL NOT instruct a witness not to answer a question

unless that counsel has objected to the question on the ground that the

answer is protected by a privilege or a limitation on evidence directed by

the Court. And the objection had better be good.

     Counsel shall not make objections or statements that might suggest

an answer to a witness. Counsel’s statements when making objections

should be succinct and verbally economical, stating the basis of the

objection and nothing more.

     Counsel and their witness-clients SHALL NOT engage in private,

off-the-record conferences during depositions or during breaks regarding

any of counsel’s questions or the witness’s answers, except for the

purpose of deciding whether to assert a privilege. Any conferences that

occur pursuant to, or in violation of, this rule are a proper subject for

inquiry by deposing counsel to ascertain whether there has been any

witness-coaching and, if so, what. Any conferences that occur pursuant

to, or in violation of, this rule shall be noted on the record by the counsel

who participated in the conference. The purpose and outcome of the

conference shall also be noted on the record.


                                     11
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 12 of 35




     Deposing counsel shall provide to the witness’s counsel a copy of all

documents shown to the witness during the deposition. The copies shall

be provided either before the deposition begins or contemporaneously

with the showing of each document to the witness. The witness and the

witness’s counsel do not have the right to discuss documents privately

before the witness answers questions about them.

     Unless the parties agree otherwise, breaks in the interrogation

shall occur no more frequently than once every ninety minutes, breaks in

the interrogation shall not last longer than fifteen minutes, and any

lunch break shall last one hour and fifteen minutes. Breaks do not count

when computing the duration of the deposition.

9.   Serving Discovery Prior to Expiration of the Discovery
     Period

     All discovery requests must be served early enough so that the

responses thereto are due on or before the last day of the discovery period.

The Court typically will not enforce private agreements between the

parties and/or their counsel to conduct discovery beyond the end of the

discovery period, nor will the Court ordinarily compel responses to



                                    12
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 13 of 35




discovery requests that were not served in time for responses to be made

before the discovery period ended.

10.   Extensions of the Discovery Period

      Motions requesting an extension of the discovery period must be

made prior to the expiration of the existing discovery period and must

explain in reasonable detail why an extension is necessary. The motion

should also indicate whether all parties consent to the extension and

whether the motion is the first motion to extend the discovery period.

Any party who objects to the motion shall file a response in opposition

within two business days of the filing of the motion.

      First motions to extend the discovery period are almost always

granted. Further motions to extend discovery are usually denied.

      The Court ordinarily will not permit the taking of depositions for

the preservation of testimony after the close of discovery if an objection

is raised by the opposing party.

11.   Discovery Disputes

      (a)   Notwithstanding Local Rule 37.1, prior to filing any motion

related to discovery, including but not limited to a motion to compel


                                     13
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 14 of 35




discovery and a motion to quash a subpoena (except for unopposed,

consent, or joint motions to extend the discovery period), the

movantCafter conferring with the respondent in a good-faith effort to

resolve the dispute by agreementCmust send Ms. Edwards (with a copy

to all counsel of record) a one-page email summarizing the dispute and

the relief sought. If the matter is time-sensitive, the movant should make

that clear in the email.

     Ms. Edwards will then instruct the respondent the deadline by

which it may submit to her a one-page email response (with a copy to all

counsel of record). Ordinarily, after Ms. Edwards receives the response,

she will schedule a conference call in which the Court will attempt to

resolve the matter without the necessity of a formal motion; a court

reporter will be provided by the Court to take down the conference call.

However, the Court may choose to issue an order resolving the dispute

without a conference call.

     In addition, if any party has a dispute with a non-party (e.g.,

regarding a subpoena), the party and the non-party must follow these

instructions, and the party must promptly inform the non-party of this

                                    14
       Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 15 of 35




discovery-dispute policy.      If the non-party requires the Court’s

involvement in resolving the dispute, it should not file a motion, but

rather, should follow the procedure detailed in the two preceding

paragraphs.

      (b)   The Court is usually available by telephone to resolve

objections and disputes that arise during depositions. Counsel should

not hesitate to call the Court (404.215.1420) if a bona fide dispute arises

during a deposition that the parties cannot resolve despite a good-faith

effort to do so.

12.   Consent Protective Confidentiality Orders; Filing Under
      Seal; Confidential Settlement Agreements

      The Court abhors the excessive use of consent protective

confidentiality orders that allow counsel to designate documents,

tangible things and information as “Confidential” and/or “Confidential—

For Attorney’s Eyes Only.” While the Court recognizes the legitimacy of

such orders in some cases, the Court’s experience is that such orders are

used—and abused—more often than truly necessary.

      As a guide to counsel, the Court notes that documents, tangible

things and information ordinarily are not truly confidential unless they

                                     15
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 16 of 35




constitute either (1) a “trade secret,” as defined by Section 1(4) of the

Uniform Trade Secrets Act, or for cases applying Georgia law, O.C.G.A.

§ 10-1-761(4); (2) personal identifying information, such as a Social

Security number; or (3) personal health information protected by the

Health Insurance Portability and Accountability Act. Counsel should

also be aware that the Court is not hesitant to sanction a party and/or

counsel for abusing a protective confidentiality order by too readily

designating   documents,    tangible     things   and/or   information   as

“Confidential” and/or “Confidential—For Attorney’s Eyes Only.”

     If the parties find that a consent protective confidentiality order is

necessary, the following language should be included (and shall be

deemed included) therein:

     Any documents (including briefs), tangible things or
     information designated as Confidential that are submitted to
     the Court in support of or in opposition to a motion or
     introduced at a hearing or during trial may retain their
     protected confidential status only by order of the Court in
     accordance with the procedures outlined in paragraph 12 of
     the Court’s Instructions to Parties and Counsel.

Those procedures are as follows.




                                    16
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 17 of 35




     For documents filed other than during a hearing or trial, counsel

shall electronically file on CM/ECF a motion to seal that lists the

document(s) that counsel wants filed under seal and a proposed order

granting the motion. The documents that counsel wish to be sealed

should be provisionally filed on CM/ECF, per the directions set out in

Procedures for Electronic Filing Under Seal in Civil Cases on the

Court’s website under “Electronic Case Filing Info”. (See also Appendix

H to the Local Rules.) Counsel should not send paper copies of the

documents to chambers or to the Clerk’s office.

     For tangible things other than documents, the parties shall deliver

the items to Ms. Edwards in chambers along with a proposed order

permitting the tangible things to be filed under seal.

     The opposing party shall not be permitted to oppose the motion to

file under seal. The Court will review, in camera, the documents and

tangible things sought to be sealed. If the Court agrees that they

should be sealed, the proposed order will be filed.

     A party who seeks to introduce protected documents, tangible

things or information at a hearing or during trial shall orally advise the


                                    17
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 18 of 35




Court at the time of introduction that the documents, tangible things or

information sought to be introduced are protected. The Court will review

the protected documents, tangible things or information in camera, and

make an oral ruling. The Clerk will file any such documents or tangible

things under seal.

     Also, if a party seeks to have only a portion of a document (including

briefs) filed under seal, only that portion will be filed under seal, and

counsel shall follow the process described above, simultaneously filing

electronically a redacted version of the document filed under seal.

     Furthermore, even if the parties do not have a confidentiality

agreement, they must still follow the above procedures if they want

protected information, documents, or tangible things filed under seal.

     Finally, confidential settlement agreements are generally fine,

except in cases arising under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq.   However, the Court ordinarily will not enter a final

judgment order that directs one or more of the parties to comply with the

terms of a confidential settlement agreement and/or that has the Court




                                    18
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 19 of 35




retain jurisdiction for purposes of enforcing the confidential settlement

agreement.

13.   Motions for Summary Judgment

      a.    Record References

      When filing a brief in support of or in opposition to a motion for

summary judgment, the party shall also file, as a separate docket entry,

an electronic copy of the complete transcript of each deposition referenced

in the brief. The Court prefers (but does not require) condensed copies of

deposition transcripts (i.e., one physical page containing four pages of

transcribed testimony). Neither the original transcript nor any paper

copies of the deposition should be filed with the Clerk or delivered to

chambers.

      All citations to the record evidence should be contained in each

party’s brief, not just in the party’s statement of undisputed (or disputed)

facts. Thus, the party should include in the brief, immediately following

the deposition reference, a citation indicating the page and line numbers

of the transcript where the referenced testimony can be found.




                                    19
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 20 of 35




      b.   Statements of Material Facts (Disputed or Undisputed)

      When a party files a response to a statement of material facts

(disputed or undisputed), it shall include the opposing party’s stated facts

and print its responses thereto immediately following each separately

numbered fact.

14.   Objections to Reports and Recommendations

      In civil cases, objections to a magistrate judge’s or special master’s

report and recommendation and any response to those objections shall be

limited in length to twenty-five pages, absent prior permission from the

Court.

15.   Motions for Temporary Restraining Order or Preliminary
      Injunction

      Any request for a temporary restraining order or for preliminary

injunctive relief must be made by separate motion. A request for a

temporary restraining order or preliminary injunction found only in the

complaint will not be considered. After filing an appropriate motion, the

movant must contact Ms. Edwards to request expedited consideration of

the motion.



                                    20
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 21 of 35




16.   Technology, Exhibits and Cellphones

      The courtroom is equipped with various technologies (projector,

DVD player, document-viewer, etc.) that the parties are welcome to use.

Any questions about the equipment should be directed to Mark Allen in

the Court’s Systems Department. His number is 404-215-1653, and his

email address is mark_allen@gand.uscourts.gov. If a party would like to

see the courtroom and practice using the electronic equipment prior to a

hearing or trial, he or she should contact Ms. Edwards.

      Any party or counsel without a blue attorney ID card issued

through the U.S. Marshals Service who would like to bring in the

courthouse electronic equipment, such as a laptop computer or a cell

phone with a camera, must file a proposed order in their case allowing

same. The proposed order should be filed at least three business days

before the hearing or trial and should identify the electronic equipment,

specify the date(s) of the hearing or trial to which the party or counsel

desires to bring the equipment, and identify the courtroom to which the

equipment will be brought.




                                    21
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 22 of 35




17.   Pretrial OrdersCExhibit and Witness Lists

      The parties shall separately number each of their exhibits as to

which a separate foundation must be laid. For example, exhibits should

not be grouped as Ahospital records@ or Aphotographs.@ Similarly, exhibits

should be numbered sequentially (e.g., P-1, P-2, etc); do not use, e.g., P-

1a, P-1b, etc. for a group of exhibits.

      In listing witnesses or exhibits, a party may not reserve the right

to supplement his list, nor should a party adopt another party=s list by

reference.

18.   Pretrial Conference, Motions in Limine, Daubert Motions

      Normally, the Court will conduct a pretrial conference.           The

purpose of the conference is to resolve motions in limine, discuss jury

selection, and explain the Court’s general trial procedures.

      The parties will be required at the pretrial conference to identify

the specific witnesses they will call in their case-in-chief at trial. The

Court may require the parties to bring with them to the pretrial

conference the exhibits to which there are objections so that the Court

can consider objections thereto.

                                     22
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 23 of 35




      Unless otherwise directed by the Court, all motions in limine shall

be filed at least two weeks before the pretrial conference. Each party

may file only one, consolidated motion in limine, supported by a brief not

to exceed twenty-five pages. Briefs in opposition to motions in limine

should be filed at least one week before the pretrial conference and shall

not exceed twenty-five pages.

      In accordance with Local Rule 26.2C, Daubert motions must be filed

no later than the date the proposed pretrial order is submitted. Briefs in

opposition thereto must be filed within fourteen days of the Daubert

motion, and reply briefs in support of the motion must be filed seven days

thereafter.

19.   Requests for Oral Argument on Motions

      In accordance with Local Rule 7.1(E), motions are usually decided

without oral argument, but the Court will consider any request for

hearing. Moreover, the Court shall grant a request for oral argument on

a contested, substantive motion if the request states that a lawyer of less

than five years out of law school will conduct the oral argument (or at




                                    23
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 24 of 35




least the lion’s share), it being the Court’s belief that young lawyers need

more opportunities for Court appearances than they usually receive.

20.   Proposed Findings of Fact and Conclusions of Law

      When counsel is required to submit proposed findings of fact and

conclusions of law (LR 16.4(B)(25)), in addition to electronically filing

same, counsel should provide an electronic copy thereofCin Microsoft

Word formatCto Ms. Edwards.

21.   Proposed Orders

      For all consent, unopposed or joint motions, the filing party shall

include therewith a proposed order granting the motion.

22.   Objections to Deposition Testimony

      a.   Depositions Completed Prior to Deadline for Motions
           in Limine

      Notwithstanding Local Rules 16.4B(20) and 43.1, all objections to

any deposition testimony that may be offered as evidence at trial must

be made at or before the time for filing motions in limine. Briefs in

opposition to deposition objections must be filed within two business days

of the date of filing the objections unless the deadline for filing briefs in

opposition to motions in limine precedes that date, in which event briefs
                                     24
         Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 25 of 35




in opposition to the objections should be filed the same day as the briefs

in opposition to motions in limine are due.

         Counsel are strongly encouraged to resolve deposition objections

without the Court’s involvement.         Any unresolved objections will be

discussed at the pretrial conference or before jury selection on the first

day of trial.

         b.   Depositions Completed After Deadline for Motions in
              Limine

         If the deposition does not take place until after the deadline for

filing motions in limine, all such objections must be made within two

business days of counsel’s first receipt of an electronic or paper copy of

the deposition transcript. Briefs in opposition to the objections must be

filed within two business days of the date of filing of the objections.

Again, counsel are strongly encouraged to resolve these objections

without the Court’s involvement. However, counsel should promptly

inform the Court of any unresolved objections so that the Court may

address the objections as expeditiously as possible so as not to delay the

trial.



                                       25
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 26 of 35




23.   Jury Instructions

      Notwithstanding Local Rule 51.1 and unless otherwise directed by

the Court, counsel shall email their proposed jury instructions in

Microsoft Word format to the law clerk assigned to the case by 9:00 a.m.

on the last business day before the first day of trial. Counsel should

contact Ms. Edwards to obtain the name and email address of the

applicable law clerk.

24.   Dismissal of Actions

      Notices or stipulations of dismissal that satisfy Federal Rule of

Civil Procedure 41(a)(1) and are filed by counsel take effect upon filing,

even if the document includes a signature line for the Court;

consequently, the Court will not sign such notices or stipulations. If

counsel would like for the dismissal to be pursuant to a court order, they

should submit to chambers a proposed order dismissing the action, in

accordance with Federal Rule of Civil Procedure 41(a)(2).




                                    26
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 27 of 35




Trial Courtroom Procedures

1.   The Court usually is in session from 9:00 a.m. until 5:00 p.m. There

will be a fifteen-minute recess mid-morning and again mid-afternoon.

The Court typically recesses for lunch at 12:15 p.m.

2.   When the jury is in the courtroom it is the Court’s and the litigants’

responsibility to use the jury’s time efficiently. If matters need to be

taken up outside the presence of the jury, they should be raised during

breaks or before the start of the trial day.

3.   Voir dire will be conducted as follows: In civil cases that are not

expected to last more than two weeks, the Court will empanel eight

jurors, none of whom will serve as an alternate. The panel from whom

the eight will be selected will normally consist of 18-20 prospective jurors.

If counsel anticipate the need for a larger panel, e.g., in cases with media

attention or in cases involving a mutual insurance company (which may

be owned in part by one or more panel members), counsel should alert

the Court promptly upon calendaring of the case for trial.

4.   The jurors will enter the courtroom and be seated in the order listed

on the juror list. The Court will briefly inform the jury of the name and


                                     27
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 28 of 35




nature of the case and then qualify the jurors. Ms. Edwards will then

call the name of each juror (one at a time) and have each juror answer

the questions on the list attached hereto as Exhibit A. The Court will

then ask those questions proposed by the parties in the Pretrial Order

that the Court deems appropriate. One question will be whether any

juror knows any witness in the case, so counsel should be prepared to

identify the witnesses who may be called to testify (whether live or by

deposition). The jury will then be excused from the courtroom for a ten-

minute recess.

     Once the jury is excused, the parties shall make motions to strike

any juror(s) for cause.

     Prior to returning the jury to the courtroom, the Court will consider

any requests by counsel to ask any brief, follow-up questions to any

particular juror(s). After the Court rules on any such requests, the jury

will be brought back into the courtroom. After the Court asks the follow-

up questions (if any), counsel shall strike the jury. Each side shall be

entitled to three peremptory strikes.       Ms. Edwards will pass the

peremptory strike sheet (Exhibit B hereto) back and forth between


                                    28
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 29 of 35




counsel, beginning with Plaintiff, and counsel will write one juror

number to be stricken. This will continue until each side has exercised

its allotted strikes.

      The Court will then call the names of the jurors who have been

selected, and they shall take a seat in the jury box. At this time, counsel

may make motions challenging the makeup of the jury at a sidebar. The

remaining panel will be excused, and the selected jury will be sworn.

5.    During opening statement, counsel may refer to the contents of, and

show the jury, exhibitsCprovided that counsel is unaware of a genuine

issue as to the admissibility of the exhibit into evidence and counsel

genuinely expects that each such exhibit will be admitted into evidence.

6.    Both sides shall have enough witnesses on hand for each day’s

proceedings.

7.    To assist the court reporter, all communications to the Court should

be made from a position at counsel table or from the lectern. During trial,

a portable microphone is available that will allow counsel to move about

the courtroom. Any witness not testifying from the witness stand must

also use a portable microphone.


                                    29
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 30 of 35




8.    Counsel should refrain from making disparaging remarks or

displaying ill will toward other counsel, and from causing or encouraging

any ill feeling among the litigants.

9.    Counsel and litigants are to refrain from making gestures, facial

expressions or audible comments as manifestations of approval or

disapproval of testimony, argument or rulings by the Court.

10.   Exhibits must be examined and marked before trial and need not

be shown to counsel during trial for the purpose of interposing objections

or foundational inquires.

11.   Because enlarged exhibits and demonstrative boards are often

placed on an easel in front of the jury and thus out of the Court’s view, it

would be helpful if counsel, when showing such an exhibit or board to the

jury, would please provide the Court with a small (e.g., letter- or legal-

sized) copy of the exhibit or board so that the Court can view its contents.

12.   All papers intended for the Judge should be handed to the

courtroom deputy clerk, who will pass them to the Judge.

13.   Counsel should not ask the Judge for permission to approach a

witness in order to show the witness an exhibit or other document.


                                       30
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 31 of 35




14.   Only one attorney per party may object to the testimony of a witness

being questioned by an opposing party. The objection must be made by

the attorney who has conducted or is to conduct the examination of the

witness.

15.   Examination of a witness should be limited to questions addressed

to the witness.     Counsel are to refrain from making extraneous

statements, comments or remarks during examination.

16.   Offers or requests for stipulations should be made privately, not

within the hearing of the jury.

17.   All requests for re-reading of questions or answers should be

addressed to the Judge.

18.   Counsel should refrain from putting any matter before the jury in

the form of a question that counsel knows or expects will be subject to an

objection that is likely to be sustained. Such matters should be taken up

with the Court outside the presence of the jury.

19.   Counsel should not ordinarily make motions in the presence of the

jury. Such matters may be raised at the first recess or at sidebar. A




                                    31
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 32 of 35




motion for mistrial must be made immediately, but the Court may

require argument at the next recess or excuse the jury.

20.   When making an objection, counsel shall state only the legal basis

of the objections (e.g., “leading” or “hearsay”) and should not elaborate,

argue, or refer to other evidence unless asked to do so by the Judge.

21.   Counsel are prohibited from addressing comments or questions to

each other. All arguments, objections and motions should be addressed

to the Court.

22.   The Court expects at least six hours of testimony per day in jury

trials and will not allow sidebar conferences or lengthy hearings outside

the presence of the jury to disrupt the orderly presentation of evidence.

23.   Ordinarily, the Court will charge the jury before closing arguments.



      IT IS SO ORDERED this 1st day of October, 2019.




                                  _____________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge



                                    32
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 33 of 35




                            Jury Questions

Please stand and answer the questions listed below, speaking loudly so
that everyone in the courtroom can hear you.

1.    State your name.

2.    In what city and county do you reside? How long have you lived
      there? If less than one year at your current residence, where did
      you reside previously?

3.    What is your present employment?
      a.  Name of employer?
      b.  What are your duties?
      c.  How long so employed?
      d.  If you had this job for less than 5 years, state your previous
          occupation.

4.    What is your educational background?

5.    If married, what is your spouse=s occupation?

6.    Do you have children? If so, what are their ages? If you have adult
      children, what is their employment status?

7.   Do you belong to any social, civic, political or religious
organizations?

8.    Have you ever attended law school or paralegal school?

9.    Have you ever been a party to a lawsuit other than a suit for divorce
      or child custody?

10.   Have you ever served on a jury before? If so, where and when?
      What kind of case was it? Did you reach a verdict? (Answer yes or


                                Exhibit A
      Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 34 of 35




      no—do not indicate what the verdict was if one was reached.) Did
      you happen to serve as the foreperson of the jury?

11.   What do you do for recreation?
     Case 1:19-cv-03347-TCB Document 22 Filed 10/01/19 Page 35 of 35




                      Peremptory Strike Sheet

1.   Plaintiff’s first peremptory strike is juror number ___.

     Defendant’s first peremptory strike is juror number ___.

2.   Plaintiff’s second peremptory strike is juror number ___.

     Defendant’s second peremptory strike is juror number ___.

3.   Plaintiff’s third peremptory strike is juror number ___.

     Defendant’s third peremptory strike is juror number ___.




                               Exhibit B
